Case 5:20-cv-10829-JEL-APP ECF No. 574, PageID.14502 Filed 03/11/21 Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


 Janet Malam,
                  Petitioner-Plaintiff,
                                          Case No. 20-10829
 and
                                          Judith E. Levy
 Qaid Alhalmi, et al.,                    United States District Judge

                Plaintiff-Intervenors, Mag. Judge Anthony P. Patti

 v.

 Rebecca Adducci, et al.,

             Respondent-Defendants.

 ________________________________/

      AMENDED ORDER SETTING STATUS CONFERENCE [571]

       On March 8, 2021, a status conference was held by video conference.

 (ECF Nos. 551, 556.) The Court has set a follow-up status conference for

 March 18, 2021 at 12:30 p.m. at which the parties should be prepared

 to discuss the impact of Defendants’ plan to work with the Calhoun

 County Health Department (“CCHD”) to vaccinate all inmates and

 detainees at Calhoun County Correctional Facility (“CCCF”) on this case.

 E-mail from Jennifer L. Newby, Assistant U.S. Att’y, to Cassandra J.
Case 5:20-cv-10829-JEL-APP ECF No. 574, PageID.14503 Filed 03/11/21 Page 2 of 3




 Thomson, Law Clerk to Judge Judith E. Levy (Mar. 10, 2021 10:34 EST)

 (on file with the Court) (informing the Court of a new plan to educate

 inmates and detainees at CCCF regarding the COVID-19 vaccine and to

 vaccinate all inmates and detainees in combination with CCHD in the

 near future).

      This order replaces the Court’s earlier order regarding the March

 18, 2021 status conference. (ECF No. 571.) The parties are no longer

 required to prepare to discuss the topics outlined in that order.

      Defendants may file supplemental briefing addressing this topic by

 March 15, 2021. Plaintiffs may file supplemental briefing in response by

 March 17, 2021.

 IT IS SO ORDERED.

 Dated: March 11, 2021                    s/Judith E. Levy
 Ann Arbor, Michigan                      JUDITH E. LEVY
                                          United States District Judge




                                      2
Case 5:20-cv-10829-JEL-APP ECF No. 574, PageID.14504 Filed 03/11/21 Page 3 of 3




                      CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on March 11, 2021.


                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                      3
